Citation Nr: 0534321	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-20 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the left knee.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had recognized Philippine Guerilla active service 
from January 1945 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the veteran's claim 
for service connection for residuals of a shrapnel wound to 
the left knee.  In October 2003, the veteran did not appear 
for the hearing before the Board he had requested in November 
2002.  His hearing was rescheduled, and in June 2005, the 
veteran testified before the Board at a hearing that was held 
at the RO.

The Board notes that at his June 2005 hearing, the veteran 
appears to have raised a new claim for entitlement to pension 
benefits.  The Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran sustained a shrapnel wound to the left knee 
during a period of unrecognized service for VA compensation 
purposes.  Residuals of the shrapnel wound of the left knee 
are not related to any incident of his active service.


CONCLUSION OF LAW

Residuals of a shrapnel wound of the left knee were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
107(a), 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The Board notes that with regard to service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, including organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11 and 13 of Title 38.  
38 U.S.C.A. § 107(a) (West 2002).  Because the veteran in 
this case is seeking benefits under chapter 11, he is not 
precluded from an award of service connection.  

The veteran claims he is entitled to service connection as a 
result of a mortar wound he sustained during the crossing of 
the river at Ipo Dam during World War II.  The veteran claims 
that at that time he was serving with the 43rd Division of 
the United States Army.  Immediately following the injury, 
the veteran allegedly reported home to his family where he 
received treatment.  The veteran testified that because the 
Japanese subsequently surrendered to the 43rd Division, the 
veteran did not report back to his unit.

The veteran's service medical records are negative for any 
indication of a shrapnel wound, or any other injury, to the 
left knee.  A "spot report" from the Philippine Army notes 
that in May 1945 the veteran was injured during the 43rd 
Division of the United States Army attack of the Japanese 
forces occupying the Ipo Dam in Norzagaray, Bulacan.  The 
spot report indicates that the fire fight lasted 
approximately two days, during which time the veteran 
sustained a shrapnel wound; the report does not indicate on 
which part of the body the veteran was injured.  Finally, the 
report indicates that the veteran was immediately evacuated 
by the medical team of the 43rd Division of the United States 
Army.

The veteran asserts that this report is evidence that he was 
serving with the United States Army at the time he was 
injured, entitling him to service connection.  The Board 
notes, however, that VA is prohibited from finding, on any 
basis other than a United States service department document, 
that a particular individual served in the United States 
Armed Forces.  See Duro v. Derwinksi, 2 Vet. App. 530, 532 
(1992).  In this case, the National Personnel Records Center 
(NPRC) has determined that the veteran had recognized 
guerilla service from January 9, 1945, to April 9, 1945, when 
he was honorably separated from service.  Service department 
findings are binding on VA for purposes of establishing 
service in the US Armed Forces.  See Duro, supra.  Thus, 
while the veteran has submitted service personnel records 
from the Philippine Army indicating that he served with the 
43rd Division of the United States Army into May 1945, the 
Board is bound by the NPRC determination that the veteran 
served with the United States until April 9, 1945.  
Accordingly, the veteran is not entitled to service 
connection in this case because his injury was incurred after 
his period of active service for VA purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the veteran submitted private evidence 
of treatment for his residuals of a shrapnel wound to the 
left knee.  However, these records, dated many years after 
his discharge from service, do not indicate that the 
veteran's injury was incurred during his period of active 
service.  While the veteran has reported to his treating 
physicians that his injury occurred in service, transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, 
the veteran is not entitled to service connection for the 
residuals of his shrapnel wound on the basis of this 
evidence.

In the present case, the weight of the evidence indicates 
that the veteran's residuals of a shrapnel wound to the left 
knee were not caused by any incident of service.  The 
condition was not incurred in or aggravated during his period 
of recognized service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2001, 
September 2001, November 2001, November 2002, August 2003; a 
rating decision in April 2002, and a statement of the case in 
July 2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, 


the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound of the left knee is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


